DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following is a non-Final office-action in response to the preliminary amendment filed on 10/16/2018. 
Claims 1-16 have been canceled; and new claims 17-37 have been added. Thus, claims 17-37 are currently pending in this application.    
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 18-24, 27-32 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Each of claims 20 and 27 recites the term “the surgical assessment”; however, there is insufficient antecedent basis for the above term in each of the above claims. 

	The term “the/a target region”, as recited per each of claims 22 and 29, renders each of the claims indefinite since it is unclear what is implied according to the above term.  
	Claim 30 recites, “the at least one characteristic of the second region”; however, there is insufficient antecedent basis for the above term in the claim. It is worth noting that claim 30 is currently dependent on claim 26 (e.g. claim 30 should be dependent on claim 29 in order to rectify the above discrepancy). 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 17-22 are rejected under 35 U.S.C.102(a)(1) as being anticipated by Tepper 2014/0011173.
Tepper teaches the following claimed limitations: a method of assessing the performance of a human or robot carrying out a medical procedure by using a phantom resembling a human or animal organ or tissue ([0217], [0277], [0279]: e.g. a system for training and/or assessing a user regarding a medical procedure, such as an ultrasound guided procedure, wherein the system comprises a mannequin that simulates a human anatomy), the method comprising the steps of: providing a first state of the phantom at the start of the medical procedure ([0315]: e.g. the instructor, and/or the system automatically, sets the initial state of the simulator prior to starting the simulation process); carrying out the medical procedure to transform the phantom from the first state to a second state ([0299]; [0322], [0332], [0340], [0363]: e.g. the user performs one or more invasive medical procedures, such as amniocentesis and/or chorionic villus sampling, etc., and wherein the mannequin is transformed from a first state to a second state, such as a needle piercing a blood vessel that causes bleeding, removing a sample from a tissue, etc.); and  assessing from a comparison of the first state and the second state a performance of the person or robot ([0362], [0377], [0382]: e.g. the system generates a score based on the user’s performance, wherein the user receives a high score for good performance, or a low score for poor performance).
Tepper teaches the claimed limitations as discussed above. Tepper further teaches:
Regarding claim 18,  wherein the comparison is carried out by preparing the phantom so that material removed or modified by the medical procedure can be visualized and the comparison is carried out by an analysis of the material removed or modified with respect to a material that is left behind in the phantom or with reference to an evaluation standard ([0322], [0331], [0332]: e.g. the mannequin already allows the user to visualize, during the performance of the medical procedure, the effects his/her action(s); such as bleeding of a blood vessel appearing on ultrasound Furthermore, depending on the type of medical procedure, the user also performs a biopsy procedure, wherein a sample is removed from a tissue, etc.); 
Regarding claim 19, wherein material removed or modified from the phantom by the medical procedure is visualized by at least one of: incorporating fluorescent material in the phantom; incorporating material that can be visualized on the application of UV light into the phantom under UV light; and investigating the phantom by ultrasound, by MRI, by CT, by PET and/or by X-ray imaging ([0322], [0332]: e.g. the user is performing at least an ultrasound guided procedure; and therefore, the state of the mannequin, such as bleeding from the blood vessel, is detected at least vi an ultrasound); 
Regarding claim 20, wherein a scoring system for the surgical assessment can be established on the basis of the comparison using measured physical parameters ([0232], [0341], [0377] to [0382]: e.g. the system generates one or more scores based on various measured physical parameters, such as position and/or angle of the medical instrument being manipulated ,etc. Accordingly, the system already establishes a scoring system on the basis of the comparison using measured physical parameters);
Regarding claim 21, wherein the physical parameters are selected from the group of members consisting of the time of the procedure, a blood loss, a measurement of volume/weight of material removed, mechanical strength, elasticity, resistance of an electrical connection, pressure, fluidic flow, and/or proper function of a device or implant ([0231], [0232]: e.g. the system evaluates various physical parameters, including the time of the procedure. Accordingly, the physical parameters involve at least one of the elements listed in the claim);
e.g. the mannequin already comprises plurality of parts simulating different tissues, such as a placenta for simulating a biopsy—chronic villus sampling. Accordingly, the above placenta comprises at least two regions, (i) a first region with no chronic villus, and (ii) a second region with chronic villus; and wherein the user, as part of the ultrasound guided procedure, attempts to get a sample by removing part from the chorionic villus. The above indicates that the second region has a particular characteristic that is different from a characteristic of the first region; and the particular characteristic is configured to be visualized/imaged, the second region comprises a target). 
●	Claims 25-30, 33 and 34 rejected under 35 U.S.C.102(a)(1) as being anticipated by Toly 2005/0181342.
Regarding claim 25, Toly teaches the following claimed limitations: a method of assessing the performance of a human or robot carrying out a medical procedure by using a phantom resembling a human or animal organ or tissue ([0030]; FIG 4 labels ‘12’, 14’ : e.g. a system for training a user regarding one or more medical procedures; wherein the  system comprises a medical-model that comprises one or more simulated organ or tissue elements), the method comprising the steps of: providing the phantom with a target region, simulating a tumor, a stone, a bone fragment, a bullet or a bullet or knife wound ([0064]; FIG 4, label ‘20’: e.g. the medical-model involves a target region that comprises a tumor, such as a stomach tumor ); carrying out a diagnostic procedure with a medical e.g. the student utilizes a medical imaging device, such as an endoscope, to determine the position of the tumor); and assessing, from a comparison of the diagnostic result with the known size and position of the target region, a performance of the person or robot ([0043] lines 20-28; [0053] to [0055]; [0086]: e.g. data gathered during the procedure, such as the student’s attempt to locate the stomach tumor, is compared with a pre-stored baseline procedure in order to determine the student’s performance, including a performance score). 
Toly teaches the claimed limitations as discussed above per claim 25. Toly further teaches,  
Regarding claim 26, wherein the target region further comprises an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region ([0066]: e.g. the target region, i.e. the area where the stomach tumor is positioned, already involves an object with optically distinguishable marker);
Regarding claim 27, wherein a scoring system for the surgical assessment can be established on the basis of the comparison using measured physical parameters ([0043] lines 20-28; [0053] to [0055]: e.g. the system already determines a performance score based on one or more measured physical parameters; such the ability to correctly  identify the position of the tumor, the length of time it took the student to advance the tool, etc.);
Regarding claim 28, wherein the physical parameters are selected from the group of members consisting of the time of the procedure, a blood loss, a measurement of volume/weight of material removed, mechanical strength, elasticity, resistance of an electrical connection, pressure, fluidic flow, and/or proper function of a device or implant e.g. as already indicated per claim 27, the system already determines a performance score based on one or more measured physical parameters, including the length of time it took the student to advance the tool into the stomach. Accordingly, the physical parameters involves at least the time of the procedure); 
Regarding claim 29, wherein the phantom comprises tissue having at least one property that resembles at least one property of the human or animal tissue (FIG 4, label ‘14’: e.g. the medical-training-model involves at least a stomach, which resembles the property of the human/animal tissue), with said tissue comprising at least first and second regions, wherein said second region has at least one characteristic that is different from a characteristic of the first region and said at least one characteristic is configured to be visualized or imaged, with said second region comprising the/a target region ([0043] lines 1-10; [0051]: [0066]: e.g. the stomach comprises (i) a first region with no tumor, and (ii) a second region with tumor; and wherein the student, while utilizing an endoscopic instrument, is attempting identify the location of the tumor. Accordingly,  the second region has a characteristic that is different from a characteristic of the first region;  and the particular characteristic is configured to be visualized or imaged, the  second region comprising a target region]); 
Regarding claim 30, wherein the assessment is made by assessing the at least one characteristic of the second region ([0043] lines 20-28; [0053] to [0055]: e.g. the system already determines a performance score based on whether the student has correctly  identified the position of the tumor; and therefore, the assessment is made by assessing the at least one characteristic of the second region). 


Toly teaches the following claimed limitations: an assessment tool for assessing the performance of a human or a robot carrying out a simulated medical procedure on a phantom, the assessment tool having the phantom ([0030]; FIG 4: e.g. a system for training or assessing a user regarding one or more medical procedures; wherein the  system comprises a medical-model that comprises one or more simulated organ or tissue elements), with the phantom comprising artificial tissue having at least one property that resembles at least one property of the human or animal tissue (FIG 4 labels ‘14’: e.g. the medical-model comprises at least one artificial tissue, such as an artificial stomach, having a property that resembles at least one property of the human or animal tissue), with said artificial tissue comprising at least first and second regions, wherein said second region has at least one characteristic that is different from a characteristic of the first region ([0043] lines 1-10; [0066] also FIG 4, label ‘20’: e.g. the stomach comprises (i) a first region with no tumor, and (ii) a second region with tumor. Accordingly, the second region has a characteristic that is different from a characteristic of the first region), the tool including a visualization aid permitting the simulated medical procedure to be visualized to carry out the assessment, with said second region comprising a target region ([0043] lines 20-28; [0051]; [0053] to [0055]; [0086]: e.g. the student utilizes a medical imaging device, such as an endoscope, to determine the position of the tumor; and wherein the system assess, based on data gathered regarding the student’s attempt to locate the stomach tumor,  the student’s performance; such as whether the student has correctly identified the tumor. Accordingly, the tool including a visualization aid permitting the simulated medical procedure to be visualized to carry out the assessment, with said second region comprising a target region).
Toly teaches the claimed limitations as discussed above per claim 33. Toly further teaches:
Regarding claim 34, wherein the assessment tool further comprises a recording device for recording the visualization of the simulated medical procedure or a parameter related thereto; and/or wherein the assessment tool, further comprises a comparison device for comparing the result of the visualization with a reference standard ([0043] lines 10-28; [0051], [0055], [0086]: e.g. the student utilizes an endoscopic instrument to perform the procedure, wherein data regarding the procedure is also displayed via a display. Furthermore, the system evaluates the student by comparing the student’s performance with pre-stored baseline procedure).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.


●	Claims 23 and 24 are rejected under 35 U.S.C.103 as being unpatentable over Tepper 2014/0011173 in view of Toly 2005/0181342.
	Regarding claim 23, Tepper teaches the claimed limitations as discussed above per claim 22.
	Tepper does not explicitly describe, “providing the phantom with a third region simulating a transient region in between the first and second regions; and wherein the assessment is carried out by analyzing the size and/or position and/or intensity of the third region; or wherein the assessment is carried out by analyzing an amount of tissue removed from and/or left in the phantom; and/or by measuring how much volume and/or weight of the second and third regions are removed from the first region”.
	However, Toly describes a medical training system that comprises a box trainer, wherein the box trainer comprises a simulated tissue involving a first region and a second region (FIG 9A, labels ‘66’ and ‘72’: e.g. the tissue structure comprises (i) a region with no diseased feature [first region], and (ii) a second region that involves a diseased feature, label ’72’), including a third region simulating a transient region in between the first and second regions (FIG 9B: see the area located between labels ’68’ and ‘70’, which is a portion left after removing label ‘72’. Accordingly, the above area corresponds to the third region); and wherein the assessment is carried out by analyzing the size and/or position and/or intensity of the third region; or wherein the assessment is carried out by analyzing 
e.g. the system evaluates the student’s performance based on whether the student has correctly identified the diseased feature, and/or based on whether student has correctly dissected/removed the diseased feature [FIG 9B], etc.).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Tepper in view of Toly; for example, by incorporating a tissue structure that comprises a region with a removable diseased feature, wherein the diseased feature involves a specific identification—such as color; and wherein, as part of an additional training phase, the user is required to dissect and remove the diseased feature; and the system further generates one or more performance data based on the analysis of the student’s performance (e.g. based on whether the student has correctly dissected and removed the diseased feature, etc.), in order to provide the student with a more realistic training scenario that further advances the student’s skills.  
	Regarding claim 24, Tepper in view of Toly; teaches the claimed limitations as discussed above per claim 23.  
	The limitation, “the second region has at least one different material property in comparison to the first and third regions . . . selected from the group of members consisting of a visual property of the texture, a color, an elasticity, a heat conductivity, a roughness, a haptic property, a density, a fluidic content, and combinations thereof”, is already addressed above according to the modification discussed per claim 23. Particularly, the second region already involves at least one different material property, such as color; and wherein this property is detectable by the user. 
Toly 2005/0181342.  
	Regarding claim 31, Toly teaches the claimed limitations as discussed above per claim 29.
	Toly further describes an alternative embodiment that involves a box trainer, wherein the box trainer comprises a simulated tissue involving a first region and a second region (FIG 9A, labels ‘66’ and ‘72’: the tissue structure comprises (i) a region with no diseased feature [first region], and (ii) a second region that involves a diseased feature, label ’72’), including a third region simulating a transient region in between the first and second regions (FIG 9B: see the area located between labels ’68’ and ‘70’, which is a portion left after removing label ‘72’. Accordingly, the above area corresponds to the third region); and wherein the assessment is carried out by analyzing the size and/or position and/or intensity of the third region; or wherein the assessment is carried out by analyzing an amount of tissue removed from and/or left in the phantom; and/or by measuring how much volume and/or weight of the second and third regions are removed from the first region ([0077] lines 1-20; [0081]: e.g. the system evaluates the student’s performance based on whether the student has correctly identified the diseased feature, and/or based on whether student has correctly dissected/removed the diseased feature [FIG 9B], etc.).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the implementation discussed per FIG 4; for example, by incorporating a tissue structure that involves a region with a removable tumor; and wherein, as part of an additional training phase, the student is required to dissect and remove the tumor; and 
e.g. based on whether the student has correctly dissected and removed the tumor, etc.), in order to provide the student with a more realistic training scenario that further advances the student’s skills.  
	Regarding claim 32, Toly teaches the claimed limitations as discussed above per claim 31.
	Toly further teaches, wherein the second region has at least one different material property in comparison to the first and third regions, with the at least one different material property of the second region being detectable by a person or robot conducting the medical procedure, with this at least one different material property being selected from the group of members consisting of a visual property of the texture, a color, an elasticity, a heat conductivity, a roughness, a haptic property, a density, a fluidic content, and combinations thereof ([0081]: e.g. the area where the diseased feature is positioned already corresponds to the second region; and wherein this region already involves a distinguishable property, such as color, etc., and wherein the student identifies the diseased feature based on such property).
	Regarding claim 35, Toly teaches the claimed limitations as discussed above per claim 33.
	Regarding the limitation, “wherein the assessment tool is configured to assess the performance of a human or a robot by analyzing changes of the phantom before and after a medical procedure has been carried out”, Toly describes an alternative implementation that allows the student to practice a medical procedure, which requires the student to dissect and/or remove a diseased feature from a tissue structure; and 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the implementation discussed per FIG 4; for example, by incorporating a tissue structure that involves a region with a removable tumor; and wherein, as part of an additional training phase, the student is required to dissect and remove the tumor; and the system further generates one or more performance data based on the analysis of the student’s performance (e.g. based on whether the student has correctly dissected and removed the tumor, etc.), in order to provide the student with a more realistic training scenario that further advances the student’s skills.  
Regarding claim 36, Toly teaches the claimed limitations as discussed above per claim 33. 
Regarding the limitation directed to the assessment tool further a transient region surrounding the target region, Toly describes an alternative embodiment that involves a box trainer, wherein the box trainer involves a phantom comprising a simulated tissue involving a first region and a second region involving a target region (FIG 9A, labels ‘66’ and ‘72’: the tissue structure comprises (i) a region with no diseased feature [first region], and (ii) a second region that involves a diseased feature, label ’72’), including a third region comprising a transient region surrounding the target region(FIG 9B: see the area located between labels ’68’ and ‘70’, which is a portion left after removing label ‘72’. Accordingly, the above area corresponds to the third region).

e.g. based on whether the student has correctly dissected and removed the tumor, etc.), in order to provide the student with a more realistic training scenario that further advances the student’s skills.  
Regarding claim 37, Toly teaches the claimed limitations as discussed above per claim 33. Regarding the limitations, “wherein the human or animal phantom is selected from the group of members consisting of: a kidney phantom, a heart phantom . . . a heart phantom, an eye phantom” and/or “wherein the phantom resembles a human or animal organ or tissue . . .the first region having tissue like properties”, Toly describes an additional implementation regarding a model that involves one or more additional organs, such as a medical-model involving kidneys (see [0093]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the implementation discussed per FIG 4; for example, by incorporating one or more additional organ or tissue elements (e.g. kidneys, etc.), in order to provide the student with a further training exercise specific to one or more additional organs (e.g. a medical procedure specific to the kidney, etc.), so that the student would have a better chance to expand his/her medical skills. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715